Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-15-2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 14 are objected to because of the following informalities: Claim 2 does not end with a period or full stop and claim 14 recites “by a automated social media” instead of “an or another automated”, if the latter is what intended to be recited by applicant.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an ingestion engine operated by an ingestion computational device…, a bot model operated by an analysis in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "A system for detecting an interactive network of automated accounts, the interactive network of automated accounts comprising a plurality of automated accounts posting to a social media channel, wherein each automated account is operated by at least one social media account computational device, the system comprising: an ingestion engine operated by an ingestion computational device for connecting to the social media channel and receiving a plurality of social media postings from a plurality of posting entities; a bot model operated by an analysis computational device for determining whether at least one posting entity is a suspected bot;".  It is not clear and definite by the language, “the interactive network of automated accounts comprising a plurality of automated accounts” if the network of automated accounts is same or different than the plurality of automated accounts. It appears to recite than an automated account comprise another automated account. It is understandable if a human or a bot opens multiple accounts with one social media/network but how network of “accounts” could comprise plurality of accounts. For instance: can one email account comprise multiple email accounts? It is not possible and language appears incorrect. There is insufficient antecedent basis for this limitation and the claim language is also not clear and indefinite in the claim. Therefore other dependent claims are also rejected for the same rationale.

Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1 – 18 is / are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites using an ingestion engine obtaining multiple social media postings and analyzing them to determine if a bot or human has posted and/or if a bot or human owns the account.
Step 1: The claim(s) 1 do fall into one of the four statutory categories of system claims. Nevertheless the claims still is/are considered as abstract idea for the following prongs and reasons.
Step 2A: Prong 1: The limitation of claims 1 recites: using a ingestion engine obtaining multiple social media postings and analyzing them to determine if a bot or human has posted and/or if a bot or human owns the account, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind (mental process) and / or with pen and paper with/without a generic computer. Except for words ‘system with engine’, there is nothing in the claim element precludes the step from practically being performed in human organized way and/or with pen and paper. For example, performing an analysis of collected data and obtaining various information, in any office or campus can also be perceived to be done by a human mind in an orderly fashion. 
Dependent claims 2 – 18 which in turn recite collecting various metrics, obtaining machine codes, activity rate, number of followers, posts, volume of activities, assigning scores, creating graphs and analyzing if there are connected automated accounts and sending/receiving alarms accordingly is/are mere structural addendums and are other steps that could be performed by human manually with/without need for a computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in an human organized way but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activities” grouping of abstract ideas and can be done manually. Accordingly, the claim recites an abstract idea.
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of: using an ingestion engine obtaining multiple social media postings and analyzing them to determine if a bot or human has posted and/or if a bot or human owns the account. The steps are recited at a high-level of generality (i.e., as generic terms performing generic computer functions (Summary) such that it amounts no more than mere instructions to apply the exception using generic computer components). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims is directed to an abstract idea.
Step 2B: The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using an ingestion engine obtaining multiple social media postings and analyzing them to determine if a bot or human has posted and/or if a bot or human owns the account amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claims is / are not patent eligible. Therefore all the corresponding dependent claims 2 – 18 are also rejected for the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 18 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Foster et al (US 20190014148), hereafter Fos.
Claim 1: Fos teaches a system for detecting an interactive network of automated accounts, the interactive network of automated accounts comprising a plurality of automated accounts posting to a social media channel, wherein each automated account is operated by at least one social media account computational device, the system comprising: an ingestion engine operated by an ingestion computational device for connecting to the social media channel and receiving a plurality of social media postings from a plurality of posting entities; ([0046, 52, Figs. 1, 7] security analysis engine is configured to actively scan one or more social networks for data that is available and that pertains to a social entity, and further configured to receive additional data that is available from other sources [0029] connected via network. The active scanning of the one or more social networks for data is implemented by the user analysis engine, further configured to scan for a subset of the data that is available on or through a social network. Scanning popular pages or user profiles on a social network, such as popular Facebook profiles, and/or popular Twitter hash tags, further configured to scan social networks for any information associated with a particular individual, enterprise, or company).
a bot model operated by an analysis computational device for determining whether at least one posting entity is a suspected bot; ([0006, 28] analyzing the scanned data using one or more machine learning techniques comprises, analyzing the scanned data using one or more models, predictive analysis framework driven by a scoring algorithm determines risk posed by a social entity by analyzing characteristics of a target URL, file or social communication that is associated with the social entity, [0126] security analysis engine determines that an imposter profile maintained by a malicious bot engaged in phishing poses a high risk to protected social entities).
and a computer network for communication between said computational devices. ([0029, Fig 1] system includes a security analysis engine that includes a user analysis engine that includes an active risk protection module and a predictive risk protection module as well as a social risk database implemented using two or more computers. Security analysis engine, social risk database, and user are connected through a network and communicate through social network and implemented using two or more computers that interface through the network).
Claim 2: Fos teaches the system of claim 1, wherein said analysis computational device further comprises an analysis engine, wherein said analysis engine is configured to determine a score for at least one of the following characteristics of each automated account: a. Ratio of the number of followers to the number of postings: foll_count / post-count. b. Total number of postings: postcount c. Sum of the number of followers and the number of postings: foll_count+post_count; d. Whether the number of followers is larger than the number of postings:post_count>foll_count; e. The absolute value of the number of followers minus the number of postings: foll_count - postcount f. Ratio of the number of followers to number of friends: foll_count / friendscount. g. Support application software used for posting ([0047] information that is available through social entity profile, including pictures, textual content, posts, and links, would be associated with stored references are used to evaluate and score a risk posed by a social entity).
Claim 3: Fos teaches the system of claim 2, wherein said analysis computational device further comprises a first set of machine codes selected from the native instruction set for receiving a plurality of social media postings, a second set of machine codes selected from the native instruction set for applying a plurality of filters to said postings and entities authoring said postings, wherein each filter comprises at least one characteristic above, and a third set of machine codes selected from the native instruction set for determining a category of said automated social media account as human or automated. ([0046] security analysis engine configured to actively scan one or more social networks for data that is available and that pertains to a social entity, and further configured to receive additional data that is available from other sources, [0005] the scanned data is analyzed using one or more machine learning techniques, [0051, 60] type of data that is scanned from social networks vary depending on the social network [0126] security analysis engine determines that an imposter profile maintained by a malicious bot engaged in phishing poses a high risk to the protected social entity).
Claim 4: Fos teaches the system of claim 3, wherein said third set of machine codes assigns a social media account to one of a plurality of categories, wherein at least one category is automated and at least one category is identified as human operated; wherein said categories are distinguished at least according to a cutoff point of too much activity for a particular volumetric growth phase of the account. ([0028, 71] Based on the result of analysis, the algorithm scores the risk posed by the social entity, and recommends or takes appropriate security action based on a comparison of the social risk score to a social risk threshold, the user analysis engine determine a match score for each comparison that occurs between references to characteristics associated with the protected social entity (human or organization) and references to characteristics associated with the suspect social entity (bot or automated)).
Claim 5: Fos teaches the system of claim 4, wherein said cutoff comprises a combination of total number of followers and posts, and a ratio of followers to posts. ([0037] social risk threshold represents a level of tolerance for risk, and a particular social risk threshold associated with a particular user, organization or entity. Security analysis engine assigns a social risk threshold to a user, organization, or entity based on, for example, input from the user, or one or more characteristics of the user, user's social network activity, and/or a collection of users associated with the organization or entity).
Claim 6: Fos teaches the system of claim 5, wherein said third set of machine codes comprises codes for calculating a number of followers (accounts following said social media account) and a number of friends (accounts that said social media account is following); if said number of friends is greater than said number of followers, codes for determining a ratio of said followers to said friends; and codes for determining a higher automation score as said ratio increases. ([0065] identified data associated with the suspect social entity includes data about the friends, followers or connections of the suspect social entity, determines a rating for the friends or followers of a suspect entity, the profile score of the social entity affected by the rating determined for the friends or followers of the social entity. The security analysis rates the friends or followers of an entity as high risk, based on a large number of the friends or following being associated with malicious acts).
Claim 7: Fos teaches the system of claim 5, wherein said third set of machine codes comprises codes for calculating a ratio of number of followers to number of posts; as said ratio decreases, said codes determine a higher automation score. ([0036] assign a confidence level to a social risk score that is determined based on a first set of factors and, if the confidence level falls below a confidence threshold, the algorithm refines the social risk score based on one or more additional sets of factors, until the confidence level assigned to the social risk score meets or exceeds the confidence threshold).
Claim 8: Fos teaches the system of claim 7, wherein said social media computational device comprises one or more of a laptop, a PC, a mobile communication device, a mobile telephone, a tablet computational device and a plurality of cloud based computational services. ([0118] user accesses the social media using a browser running on any suitable electronic device, such as a desktop computer, laptop, tablet, or smart phone).
Claim 9: Fos teaches the system of claim 8, wherein said social media computational device comprises a support social media application for posting social media messages to said social media channel in an automated manner, wherein said analysis computational device determines an automation behavior score for a social media account associated with said social media computational device at least partially according to a characterization of said support social media application. ([0028] predictive analysis framework driven by a scoring algorithm that determines and score a risk posed by a social entity by analyzing characteristics of a target URL, file, or social communication that is associated with the social entity).
Claim 10: Fos teaches the system of claim 9, wherein said analysis computational device further comprises a fourth set of machine codes selected from the native instruction set for adding scores obtained for said category, said automation behavior, and said automation scores, to form a final score; and for determining a likelihood of said social media account being operated automatically according to said final score. ([0071] the user analysis engine determines a match score for each comparison that occurs between references to characteristics associated with the protected social entity and references to characteristics associated with the suspect social entity. The user analysis engine then determines an overall profile score of a suspect social entity based on an average of the match scores of each comparison).
Claim 11: Fos teaches the system of claim 10, wherein said analysis computational device comprises an operating system and wherein said operating system determines said native instruction set. ([0144-145] one or more processing devices; and one or more non-transitory computer-readable media coupled to the one or more processing devices having instructions stored thereon executed by the one or more processing devices, cause the one or more processing devices to perform operations).
Claim 12: Fos teaches the system of claim 11, wherein said ingestion engine obtains social media messages for a plurality of social media accounts, said ingestion computational device transmitting said social media messages to said analysis computational device; and wherein said analysis computational device detects a network of a plurality of connected automated social media accounts according to said social media messages. ([0030] either of unknown social entity or known social entity attempts to communicate with, or connect to, user. In response to an attempt by a social entity at communication or connection with user, active risk protection module identifies a URL, file, or social communication associated with the social entity, and [0047] malicious bot identified by security analysis engine as a social entity, and information on or related to the malicious bot's profile associated with the malicious bot).
Claim 13: Fos teaches the system of claim 12, wherein said analysis computational device further comprises a fifth set of machine codes for detecting a plurality of connected automated social media accounts according to said final scores and according to social media connections between said automated social media accounts. ([0059-60] seek to protect her personal account from suspect social entities that attempts to use her personal information to generate one or more fraudulent accounts on social media websites, suspect social entity that is an imposter generates and maintain fraudulent profiles that impersonate accounts of other social entities on social media websites, [0084] user details page also includes the list of accounts that have been identified as impersonating the user as well as a list of the impersonating accounts that are being monitored and the list of impersonating accounts that have been processed and includes the profile score associated with each impersonating account).
Claim 14: Fos teaches the system of claim 13, wherein said social media connections comprise resharing, liking, favoriting or otherwise promoting a social media message from another automated social media account by a automated social media account. ([0187] the server tracks when the target social entity clicks on the link, or shares a link with another social entity, where the generated post is communicated to the target social entity as a message, the server determines the target social entity interacted with the post when the target responds to the message. The target social entity interacts with the generated content by retweeting the post to one or more Twitter connections).
Claim 15: Fos teaches the system of claim 13, wherein said analysis computational device further comprises a sixth set of machine codes for displaying connections between said connected automated social media accounts in a graph, the system further comprising a display for displaying said graph to a user. ([0082, Fig. 6] identity page also include a number of users of the social threat protection tool that have active alerts, in addition to an alert history graph, identity page also includes a list of the users with active alerts. For users with active alerts, the identity page provide details associated with the listed alerts).
Claim 16: Fos teaches the system of claim 15, further comprising at least one recipient computational device for receiving an alarm about said connected automated social media accounts, said alarm comprising at least one of an identity of said connected automated social media accounts or a content distributed by said connected automated social media accounts. ([0038, 82] alert the user to the potential risk posed by the social entity. For users with active alerts, the identity page provides details associated with the listed alerts. The identity page identify an imposter account that is associated with a user and that is posting malware. The listing of alerts may also include an option for the user to ignore the alert or take an action).
Claim 17: Fos teaches the system of claim 16, wherein said alarm relates to said content distributed by said connected automated social media accounts, wherein said content relates to information about a publicly traded company. ([0052] security analysis engine is configured to scan social networks for any information associated with a particular individual, enterprise, or company and further configured to scan the LinkedIn profiles of all employees of Acme, Inc. The system constantly scan one or more social networks for data).
Claim 18: Fos teaches the system of claim 17, wherein each set of machine codes is stored on a memory associated with said computational device. ([0144-145] one or more processing devices; and one or more non-transitory computer-readable media coupled to the one or more processing devices having instructions stored thereon executed by the one or more processing devices, cause the one or more processing devices to perform operations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Beutel et al (US 9077744): Detection of lockstep behavior.
2. Elovici et al (US 9659185): Method for detecting spammers and fake profiles in social networks.
3. Cao et al (US 20140317736): METHOD AND SYSTEM FOR DETECTING FAKE ACCOUNTS IN ONLINE SOCIAL NETWORKS.
4. Beauchesne, Nicolas (US 20150264068): METHOD AND SYSTEM FOR DETECTING BOT BEHAVIOR.
5. Chavoshi et al (WO 2017027320A1): SYSTEM AND METHODS FOR DETECTING BOTS REAL-TIME.
6. Jones et al (US 9043417): Detecting spam across a social network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BADRINARAYANAN /Examiner, Art Unit 2438.